Title: From Thomas Jefferson to Edmund Randolph, 14 May 1794
From: Jefferson, Thomas
To: Randolph, Edmund



Dear Sir
Monticello May 14. 1794.

Tho Mr. Bertrand mentions having seen me at Paris, (of which I remember nothing) yet it is evident his letter was meant for me as Secretary of state, and not in my private capacity. The proposition to the government for an assignment of lands can only be answered by the government, if to be answered at all. I therefore inclose you his letter and papers. I also send back 6. packages destined also for the Secretary of state. I opened one of them at the end and saw that it’s contents were the proceedings of the French convention, as I conjecture the other 5. to be, and to have been sent by Mr. Morris, or some of the Consuls, or perhaps some volunteer correspondent. I did not read a line in the one I opened for from all such reading good lord deliver me! Adieu. Yours affectionately

Th: Jefferson

